DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application. No claims are currently amended. No claims have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated August 27, 2021:
Regarding the rejection of claims 1, 2, 5-7, 10-12, 15-17, and 20 under 35 U.S.C. 102(a)(1) and claims 3-4, 8-9, 13-14, and 18-19 under 35 U.S.C. 103, Applicant’s arguments have been fully considered, but are not deemed persuasive. Therefore, the rejection is maintained. Applicants argue at page 7 as filed, that “Wang does not disclose or suggest that a VPN update is generated for each VPN Address Family (AF) and each RD in an RD cache and sending the VPN update to a respective BGP peer. (Emphasis added by Applicant)”. Applicants failed to elaborate why “each RD in an RD cache” is emphasized. Examiner disagrees. Wang teaches that a VPN update [route refresh message] is generated for each RD [path attributes 101 in Fig. 5 noting that the claim does not require multiple RDs] in an RD cache [route lists 54 and route target VPN table 42] (Figs. 3, 5) (col. 10 line 47 to col. 11 line 50, col. 12 line 57 to col. 13 line 48). Applicants argue at page 8 with respect to claim 4 that “Patel does not disclose or suggest that a changeset is identified for each RT filter of each BGP peer”. Examiner disagrees. Patel teaches identifying difference in route metrics between two nodes and tracking it in a delta database. Examiner maintains that it reads on the claimed limitation. Applicants failed to explain what are “a changeset” and “each RT filter”, how “each RT filter” and “each BGP peer” relate to any of the elements of any of the precedent claims where no antecedent basis for these elements is present in either claims 1 or 3, and how the identified changeset is integrated with any other claimed features of claim 1 and 3. Therefore, it appears that the subject matter of claim 4 amounts to an extra solution activity that does not impose a meaningful limit on the claimed invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent 9,106,530 B1).
As to claim 1, Wang teaches a method implemented by a network device (abstract), the method to optimize an operation of a virtual private network (VPN) route refresh for border gateway protocol (BGP) (col. 2 lines 5-7 and 40-67), the method to reduce a span of VPN databases to be traversed to perform the VPN route refresh at the network device [“to optimize” and “to reduce” are statements of intended use and are not accorded patentable weight], the method comprising:
receiving a route target constraint (RTC) add or delete from a BGP peer [BGP routing protocol message] (col. 2 lines 15-28 and 40-67; col. 3 line 12 to col. 4 line 7);
looking up each route target (RT) in a route target – route distinguisher (RT-RD) map to get a set of route distinguishers (RDs) [route lists 54 and route target VPN table 42] (col. 7 lines 21-29 and 51-67; col. 11 lines 40-50); and 
generating a VPN update for each VPN Address Family (AF) and each RD in an RD cache [route refresh message, BGP update message] (col. 10 line 47 to col. 11 line 

As to claim 2, Wang teaches updating a RT filter for each peer affected by the RTC add or delete (col. 5 line 61 to col. 6 line 4; col. 9 lines 18-41).

As to claim 5, Wang teaches adding a set of RDs to an RD cache of a respective BGP peer (col. 12 line 57 to col. 12 line 48; Fig. 5).

As to claim 6, Wang teaches a network device to optimize an operation of a virtual private network (VPN) route refresh for border gateway protocol (BGP) (col. 2 lines 5-7 and 40-67), the network device to reduce a span of VPN databases to be traversed to perform the VPN route refresh at the network device [“to optimize” and “to reduce” are statements of intended use and are not accorded patentable weight], the network device comprising: a non-transitory computer readable medium having stored therein a VPN route refresher [routing protocol module 36] (col. 10 lines 13-31); and a processor coupled to the non-transitory computer readable medium (col. 9 lines 53-67), the processor to execute the VPN route refresher, the VPN route refresher to perform the functionality as discussed per claim 1 above. 

As to claims 7 and 10, Wang teaches all the elements as discussed per claims 2 and 5 above.



As to claims 12 and 15, Wang teaches all the elements as discussed per claims 2 and 5 above.

As to claim 16, Wang teaches a control plane device (Fig 3) configured to implement at least one centralized control plane for a software defined networking (SDN) network, the centralized control plane device configured to execute a method to optimize an operation of a virtual private network (VPN) route refresh for border gateway protocol (BGP) (col. 2 lines 5-7 and 40-67), the computing device to reduce a 

As to claims 17 and 20, Wang teaches all the elements as discussed per claims 2 and 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ravinutala et al. (US 2016/0381015 A1).
As to claim 3, Wang teaches all the elements except adding the RTC add or delete to a timer; and performing an update transaction when the timer expires.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Wang by adding the RTC add or delete to a timer; and performing an update transaction when the timer expires in order to allow for authentication to be completed before update is performed. 

As to claims 8, 13, and 18, Wang in view of Ravinutala teaches all the elements as discussed per claim 3 above. 

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ravinutala et al. and in further view of Patel et al. (US 2016/0248658 A1).
As to claim 4, Wang in view of Ravinutala teaches all the elements except identifying a changeset for each RT filter of each BGP peer.
Patel teaches identifying a changeset for each RT filter of each BGP peer [identifying difference in route metrics and tracking it in a delta database] (par. [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Wang in view of Ravinutala by identifying a changeset for each RT filter of each BGP peer in order to 

As to claims 9, 14, and 19, Wang in view of Ravinutala teaches all the elements as discussed per claim 4 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442